Name: 80/595/EEC: Council Decision of 28 May 1980 appointing a full member of the Advisory Committee on Social Security for Migrant Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-06-23

 Avis juridique important|31980D059580/595/EEC: Council Decision of 28 May 1980 appointing a full member of the Advisory Committee on Social Security for Migrant Workers Official Journal L 155 , 23/06/1980 P. 0021++++COUNCIL DECISION OF 28 MAY 1980 APPOINTING A FULL MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS ( 80/595/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1408/71 OF 14 JUNE 1971 ON THE APPLICATION OF SOCIAL SECURITY SCHEMES TO EMPLOYED PERSONS AND THEIR FAMILIES MOVING WITHIN THE COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 82 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 15 OCTOBER 1979 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS FOR THE PERIOD ENDING 14 OCTOBER 1981 , WHEREAS ONE SEAT AS FULL MEMBER OF THE AFORESAID COMMITTEE IN THE EMPLOYER'S REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR COBB , NOTIFIED TO THE COUNCIL ON 7 MAY 1980 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 7 MAY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR C . A . JAMES IS HEREBY APPOINTED A FULL MEMBER OF THE ADVISORY COMMITTEE ON SOCIAL SECURITY FOR MIGRANT WORKERS IN PLACE OF MR COBB FOR THE REMAINDER OF THIS TERM OF OFFICE , WHICH RUNS UNTIL 14 OCTOBER 1981 . DONE AT BRUSSELS , 28 MAY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO L 149 , 5 . 7 . 1971 , P . 2 .